Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Response to Amendment
Applicant's arguments filed on October 25, 2021 with respect to the rejection of claims 1, and 3-7 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more  have been fully considered and are accepted. The rejection of claims 1 and 3-7 in view of 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more has been maintained for the reasons noted below. The Examiner acknowledges the cancellation of 2, 5 and 8 by the Applicant(s). Claims 1, 3-4 and 6-7 are pending in the application. No claims are allowed.
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:



In reference to claims 1, 3-4 and 6-7: the claimed invention is directed to abstract idea without significantly more. In reference to claim 1: the claim recites “a method for determining the characteristic parameters of simulation of multi-stage fractured horizontal well in an unconventional oil and gas reservoir”. This judicial exception is not integrated into a practical application because computation described in the respective steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of in step 5, selecting “a popular advanced production decline analysis software for oil and gas wells”, which would be simply a computational means that helped to compute a volume of data. In a sense it is a generic software per se. Therefore, nothing in the claim element precludes the steps 1 through 6 practically being performed in the mind. Furthermore, steps 7-9 are description of variables used in the preceding equation. The last step which describes the output format as being displayed on the screen of the test instrument is generic in nature. In general, the concepts of collecting, splitting, selecting and fitting values to realize or find parameters of interest would encompass the user manually carrying out these computation to determine the characteristic parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, such as one of those “popular software” for the benefit of simply crunching parameters values, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites abstract idea. The judicial exception is not integrated into practical 
With regard to claims 3-4 and 6-7: the instant claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that claim 1 is not directed to an abstract idea for the same reason described in reference to claim 1 of the instant application. 
Response to Argument
Applicant's arguments filed on October 25, 2021 with respect to the rejection of claims 1, and 3-7 under 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more have been fully considered and are accepted. The rejection of claims 1 and 3-7 in view of 35 U.S.C. 101 as the claimed invention being directed to an abstract idea without significantly more has been maintained for the reasons noted above and further explained below. 
Claim rejection under – 35 U.S.C. 101
Applicant(s) argued that “the claims are patent eligible under the two part test outlines in Alice Corp. Pty. Ltd, v. BLS Bank Int’l. In particular, under step 2A, [therefore] the claims are not directed to an abstract idea..., moreover, even if the claims were directed to an abstract idea, they set forth “significantly more” and thus eligible under step 2B,) (see argument, page 8/19, second paragraph). 

In the instant claim 1, as amended includes an equation to determine the weight coefficient; however, the instant amendment does not improve or establish a significantly more than the abstract idea concept. The “test instrument” is used as a means for collecting data, and display the values computed. However, the function of collecting, computing and displaying the outcome in the context of the instant application would be considered generic in nature. Further, everything in the analysis of determining the “fracture characteristic parameters” including “drawing a double logarithmic curve” seems to read on a human thought process. Any additional tools, such as pencil and paper, for instance to draw the logarithmic curve are simply considered an extension of a human thought process.  In other words, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a test instrument to collect pressure data and displaying the output of the computation. The test instrument is recited at a high level of 
Applicant(s) argued that “practical utility is a short hand way of attributing “real-world” value to claimed subject matter” (see argument, page 9, and second paragraph). However, the abstract idea is not fully integrated into practical application. There is an element of or “[providing a well-defined and particular benefit to the public”; however, since the abstract idea is not integrated into a “significantly more” context, the claimed invention is considered abstract idea. 
Accordingly, this additional element, such as steps 7 through 9 does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not patent eligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857